To compel respondent to execute and deliver to the controller of the city certain park fund bonds ordered by the Common Council to be issued for the purchase of lands for a public park, which have been selected and contracted for by the park commissioners, and the selection, and, as is claimed, the contract and terms of purchase approved by the Common Council.
Denied May 12, 1874.
*1689Held, that the question of the purchase of lands for a park and the issue of bonds, under the legislation relating to the park, should be submitted to and receive the approval of the board estimates, as well as the Common Council.